WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   February 10, 2017




In the Court of Appeals of Georgia
 A14A1587. SCAPA DRYER FABRICS, INC. v. KNIGHT et al.

      MCFADDEN, Presiding Judge.

      In Scapa Dryer Fabrics, Inc. v. Knight, 332 Ga. App. 82 (770 SE2d 334)

(2015), this court affirmed a final judgment entered after a jury trial, finding, among

other things, that the trial court had not erred in admitting certain expert testimony.

In Scapa Dryer Fabrics, Inc. v. Knight, 299 Ga. 286 (788 SE2d 421) (2016), the

Georgia Supreme Court reversed Division 2 of our decision, holding that, regardless

of its scientific validity, the expert testimony did not “fit” the legal standard for

causation and so had been erroneously admitted.

      The judgment of the Supreme Court is adopted in place of Division 2 of the

opinion of this court. The remaining portions of our “opinion were neither addressed

nor considered by the Supreme Court” and “are consistent with th[at] Court’s ruling,”
so “they become binding upon the return of the remittitur.” Shadix v. Carroll Cty.,

274 Ga. 560, 563-64, 554 S.E.2d 465, 468 (2001).

      The parties have filed supplemental briefs. But the issues raised in those briefs

should be considered in the first instance by the trial court.

      The judgment of the trial court is reversed.

      Judgment reversed. Doyle, C. J., Barnes, P. J., Andrews, Ray, Branch, and Self,

JJ., concur.




                                           2